DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-24 and 29-32 are pending.
Claims 1, 3, 4, 9, 18, 29, 31 and 32 are amended.
No Claim(s) is/are added.
Claims 1-24 and 29-32 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 and 29-32 are rejected under 35 U.S.C. §103 as being unpatentable over Schober et al. (US 2021/0135770 A1) hereinafter “Schober” in view of Islam et al. (US 2018/0049245 A1) hereinafter “Islam”
As per claim 1, Schober discloses a method of wireless communication performed by a first user equipment (UE), comprising: 
receiving information indicating a reference signal resource associated with detecting cross-link interference associated with transmitting a random access channel (RACH) message on full duplex resources (Schober, [0209], receiving, at the user equipment indication of the gap; [0171], One option for discover of these neighbors uses CLI, which is cross link interference; [0211], wherein performing by the user equipment full duplex calibration using the gap comprises transmitting one or more reference signals in resources corresponding to the gap and performing the full duplex calibration based on the transmitted one or more reference signals)
Schober does not explicitly disclose transmitting a RACH message on a selected RACH occasion based at least in part on whether a reference signal transmitted by a neighbor UE of the first UE has been detected on the reference signal resource.
Islam discloses transmitting a RACH message on a selected RACH occasion based at least in part on whether a reference signal transmitted by a neighbor UE of the first UE has been detected on the reference signal resource (Islam, [0083], the RACH message may be transmitted on the selected RACH resource and/or RACH waveform.  The RACH message may be transmitted during an entire duration of a corresponding random access slot, subframe, occasion, burst, burst set, and the like. The RACH waveform may be selected based on the selected DL beam)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Islam related to transmit a RACH message on a selected RACH occasion based at least in part on whether a reference signal transmitted by a neighbor UE of the first UE has been detected on the reference signal resource and have modified the teaching of Schober in order to overcome the path losses [0004] 

As per claim 2, Schober in view of Islam disclose the method of claim 1, wherein the selected RACH occasion is a full-duplex RACH occasion that overlaps with a resource for a downlink communication of the neighbor UE to a wireless node associated with the selected RACH occasion (Schober, [0211], performing the full duplex calibration based on the transmitted one or more reference signals)

As per claim 3, Schober in view of Islam disclose the method of claim 1, further comprising: selecting the selected RACH occasion based at least in part on the first UE having received no reference signal associated with a synchronization signal block or a channel state information reference signal beam mapped to the selected RACH occasion (Schober, [0160], 2) A modified MSG A (from a 2 step-RACH procedure), where a configured PUSCH associated with the preamble/RO (e.g., a physical resource and root-sequence/cyclic shift, which is associated with a detected SSB/beam) 

As per claim 4, Schober in view of Islam disclose the method of claim 1, further comprising: receiving the reference signal wherein the reference signal is associated with a synchronization signal block or channel state information reference signal beam that is associated with a particular RACH occasion, wherein the selected RACH occasion is not the particular occasion based at least in part on the first UE having received the reference signal that is associated with the particular RACH occasion (Schober, [0160], 2) A modified MSG A (from a 2 step-RACH procedure), where a configured PUSCH associated with the preamble/RO (e.g., a physical resource and root-sequence/cyclic shift, which is associated with a detected SSB/beam)

As per claim 5, Schober in view of Islam disclose the method of claim 1, wherein the information indicating the reference signal resource is received via system information broadcasted by a wireless node (Schober, [0182], transmits reference signal(s) based on UL TX gap information)

As per claim 6, Schober in view of Islam disclose the method of claim 1, wherein the information indicating the reference signal resource indicates at least one of time resources, frequency resources, or spatial resources associated with the reference signal resource (Schober, [0132], where the UL and DL occur using the same frequency and time resources)

As per claim 7, Schober in view of Islam disclose the method of claim 1, wherein the RACH message is associated with initial access (Schober, [0257], a MSG A, where a configured PUSCH associated with the preamble/RO)

As per claim 8, Schober in view of Islam disclose the method of claim 1, wherein the reference signal resource is for a sounding reference signal (Schober, [0204], scheduling the user equipment for one or more specific sounding reference signals)

As per claim 9, Schober discloses a method of wireless communication performed by a wireless node, comprising: 
transmitting, to a set of first user equipments (UEs), configuration information configuring a reference signal resource associated with detecting cross-link interference associated with transmitting a random access channel (RACH) message on full duplex resources (Schober, [0209], receiving, at the user equipment indication of the gap; [0171], One option for discover of these neighbors uses CLI, which is cross link interference; [0211], wherein performing by the user equipment full duplex calibration using the gap comprises transmitting one or more reference signals in resources corresponding to the gap and performing the full duplex calibration based on the transmitted one or more reference signals), wherein the cross-link interference is between the RACH message and downlink communications of the set of first UEs (Schober, [0171], One option for discover of these neighbors uses CLI, which is cross link interference) 
Schober does not explicitly disclose transmitting, to a set of second UEs, information indicating at least one of a time resource, a frequency resource, or a spatial resource associated with the reference signal resource.
Islam discloses transmitting, to a set of second UEs, information indicating at least one of a time resource, a frequency resource, or a spatial resource associated with the reference signal resource (Islam, [0070], RACH message 2, that provides an UL resource grant, a timing advance and a temporary cell radio network temporary identity (C-RNTI); [0011], the resource comprises a time resource, a frequency resource, or a time-frequency resource)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Islam related to transmit, to a set of second UEs, information indicating at least one of a time resource, a frequency resource, or a spatial resource associated with the reference signal resource and have modified the teaching of Schober in order to overcome the path losses [0004] 

As per claim 10, Schober in view of Islam disclose the method of claim 9, wherein the downlink communications are associated with a threshold priority level (Schober, [0233], common physical downlink control channel signaling of one or more flexible symbols to be used for the gap)

As per claim 11, Schober in view of Islam disclose the method of claim 9, wherein the reference signal resource comprises a same set of resources for each of the set of first UEs (Schober, [0123], the UL and DL occur using the same frequency and time resources)

As per claim 12, Schober in view of Islam disclose the method of claim 9, wherein the reference signal resource is a periodic resource (Schober, [0244], wherein indication of the gap comprises a configuration of the gap with one or more of the following: periodicity)

As per claim 13, Schober in view of Islam disclose the method of claim 9, wherein reference signals configured for the set of first UEs are associated with a same sequence (Schober, [0123], the UL and DL occur using the same frequency and time resources)

As per claim 14, Schober in view of Islam disclose the method of claim 9, further comprising: selecting the set of first UEs based at least in part on at least one of: the downlink communications being associated with a threshold priority level, the set of first UEs being associated with the downlink communications, or  location information associated with the set of first UEs (Schober, [0194], wherein sending the requests uses group common physical downlink control channel signaling of one or more flexible symbols to be used for the gap)

As per claim 15, Schober in view of Islam disclose the method of claim 9, wherein a RACH occasion associated with the RACH message overlaps with a downlink communication resource of the set of first UEs in at least one of: frequency, or spatial configuration (Schober, [0132], where the UL and DL occur using the same frequency and time resources)

As per claim 16, Schober in view of Islam disclose the method of claim 9, further comprising: receiving a RACH message from a second UE, of the set of second UEs, on a RACH occasion based at least in part on the second UE having detected no reference signal associated with the reference signal resource on a beam associated with the RACH occasion and performing an initial access operation with the second UE based at least in part on the RACH message (Schober, [0154], performing the calibration to mute the neighbors at least during the symbols of the gap (e.g., the gNB also avoiding scheduling neighbors during this pre-aligned slot))

As per claim 17, Schober in view of Islam disclose the method of claim 9, wherein the information indicating the reference signal resource is transmitted via system information broadcasted by the wireless node, and wherein the configuration information is transmitted via configuration signaling (Schober, [0182], transmits reference signal(s) based on UL TX gap information)

As per claim 18, Schober discloses a method of wireless communication performed by a first user equipment (UE), comprising: 
receiving, from a wireless node, configuration information identifying a reference signal resource associated with detecting cross-link interference on a downlink communication of the first UE, wherein the cross-link interference is associated with transmission, by a neighbor UE of the first UE, of a random access channel (RACH) message on full duplex resources (Schober, [0209], receiving, at the user equipment indication of the gap; [0171], One option for discover of these neighbors uses CLI, which is cross link interference; [0211], wherein performing by the user equipment full duplex calibration using the gap comprises transmitting one or more reference signals in resources corresponding to the gap and performing the full duplex calibration based on the transmitted one or more reference signals)
Schober does not explicitly disclose transmitting one or more reference signals on the reference signal resource.
Islam discloses transmitting one or more reference signals on the reference signal resource (Islam, [0083], the RACH message may be transmitted on the selected RACH resource and/or RACH waveform. The RACH waveform may be selected based on the selected DL beam)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Islam related to transmit one or more reference signals on the reference signal resource and have modified the teaching of Schober in order to overcome the path losses [0004] 

As per claim 19, Schober in view of Islam disclose the method of claim 18, wherein the downlink communication is associated with a threshold priority level (Schober, [0233], common physical downlink control channel signaling of one or more flexible symbols to be used for the gap)

As per claim 20, Schober in view of Islam disclose the method of claim 18, wherein the reference signal resource is periodic (Schober, [0244], wherein indication of the gap comprises a configuration of the gap with one or more of the following: periodicity)

As per claim 21, Schober in view of Islam disclose the method of claim 18, wherein the one or more reference signals are associated with a specified sequence (Schober, [0123], the UL and DL occur using the same frequency and time resources)

As per claim 22, Schober in view of Islam disclose the method of claim 18, wherein receiving the configuration information is based at least in part on at least one of: the downlink communication being associated with a threshold priority level, the first UE being associated with the downlink communication, or location information associated with the first UEs (Schober, [0233], common physical downlink control channel signaling of one or more flexible symbols to be used for the gap)

As per claim 23, Schober in view of Islam disclose the method of claim 18, wherein the downlink communication overlaps with the transmission of the RACH message in at least one of: frequency, or spatial configuration (Schober, [0132], where the UL and DL occur using the same frequency and time resources)

As per claim 24, Schober in view of Islam disclose the method of claim 18, wherein the configuration information is received via configuration signaling (Schober, [0182], transmits reference signal(s) based on UL TX gap information)

As per claim 29, Schober discloses a first user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors, coupled to the memory (Schober, [0014], one or more memories and the computer program code are configured to, with the one or more processor), configured to: 
receive information indicating a reference signal resource associated with detecting cross-link interference associated with transmitting a random access channel (RACH) message on full duplex resources (Schober, [0209], receiving, at the user equipment indication of the gap; [0171], One option for discover of these neighbors uses CLI, which is cross link interference; [0211], wherein performing by the user equipment full duplex calibration using the gap comprises transmitting one or more reference signals in resources corresponding to the gap and performing the full duplex calibration based on the transmitted one or more reference signals)
Schober does not explicitly disclose transmit a RACH message on a selected RACH occasion based at least in part on whether a reference signal transmitted by a neighbor UE of the first UE has been detected on the reference signal resource.
Islam discloses transmitting a RACH message on a selected RACH occasion based at least in part on whether a reference signal transmitted by a neighbor UE of the first UE has been detected on the reference signal resource (Islam, [0083], transmit a RACH message to base station 105-a. The RACH message may be transmitted on the selected RACH resource and/or RACH waveform.  The RACH message may be transmitted during an entire duration of a corresponding random access slot, subframe, occasion, burst, burst set, and the like. The RACH waveform may be selected based on the selected DL beam)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Islam related to transmit a RACH message on a selected RACH occasion based at least in part on whether a reference signal transmitted by a neighbor UE of the first UE has been detected on the reference signal resource and have modified the teaching of Schober in order to overcome the path losses [0004]

As per claim 30, Schober in view of Islam disclose the UE of claim 29, wherein the selected RACH occasion is a full-duplex RACH occasion that overlaps with a resource for a downlink communication of the neighbor UE to a wireless node associated with the selected RACH occasion (Schober, [0211], performing the full duplex calibration based on the transmitted one or more reference signals)

As per claim 31, Schober in view of Islam disclose the UE of claim 29, wherein the one or more processors are further configured to: select the selected RACH occasion based at least in part on the first UE having received no reference signal associated with a synchronization signal block or a channel state information reference signal beam mapped to the selected RACH occasion (Schober, [0160], 2) A modified MSG A (from a 2 step-RACH procedure), where a configured PUSCH associated with the preamble/RO (e.g., a physical resource and root-sequence/cyclic shift, which is associated with a detected SSB/beam) 

As per claim 32, Schober in view of Islam disclose the UE of claim 29, wherein the one or more processors are further configured to: receive the reference signal wherein the reference signal is associated with a synchronization signal block or channel state information reference signal beam that is associated with a particular RACH occasion, wherein the selected RACH occasion is not the particular RACH occasion based at least in part on the first UE having received the reference signal that is associated with the particular RACH occasion (Schober, [0160], 2) A modified MSG A (from a 2 step-RACH procedure), where a configured PUSCH associated with the preamble/RO (e.g., a physical resource and root-sequence/cyclic shift, which is associated with a detected SSB/beam)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462